OP ll?ExAs
OERALD
     c. MANN             Au-      ai,TExAe




 Honorable Bert Ford, Administrator
 Texas Liquor Control Board
 Austin, Texas
 Dear Sir: ~’                  Refer to Division No. ,106.
                               Opinion’No. O-4195
                               Re: Would the holders of poll tax
                                   ~~~~~~P~~'~~~~~pY~~;~~     the
                                   holders of such receipts for
                                   the year192 (levy.of 1941)
                                   be qualified to vote in a local
                                   option election to be held In
                                   January 1921             ‘_
 We have given careful considerationto your recent letter from
 which we quote:
      “We have been asked to furnish an opinion as to the
      qualificationsfor voting In a local option election
      to”be‘heldin January, 1942. The quest&n is’whether
      or not the holders of poll tax receipts for the year
      1941 (poll tax levy .oS.
                             190) or the holders of poll tax
      levy of 1941) would be qualified to vote in such election;
      %hlle it seems-apparentfrom the statutes that the
      qualificationis for poll~tax receipts for the year
      1941, since the question involves an interpretationof
      law under the general election statues, we would
      appreciate your direct advise on this question..”
 We respectfully’referyou to Section 2.0S Article VI of the
 Constitutionof Texas, reading in part as follows:
      “Every person subject to none of the foregoing dlsquallfi-
      cations (referringback to Section 1, Article 6, persons
      under age, Idiots, paupers, etc.) who shall have attained
      the age of twenty-one years and who shall be a cltlien of
      the United States and who shall have resided in this State
      one year next preceding an election and the last six months
      withinthe district or county in which such person offers
      to vote, shall be deemed a qualified elector; provided,
       Honorable Bert Ford, Page 2   O-4195


            that electors living In any unorganizedcounty-mayvote at
            any electionprecinct in the county to which such county is
            attached.Sorjudicial purposes;, and provided further,
            that any voter who Is subject to pay a poll tax under the
            laws of the State of Texas shall have paid said tax before
            offering to vote at any election in this State and hold a
            receipt showing that said poll tax was paid before the first
           aay***-                              election.      .
           @mph&is ours)
       Pursuant to the above constitutionalprovision, which by Its terms
       is self-enacting,the Legislatureenacted Article 2955 of the
       Revised Clvil~Statutesin almost the same language. The statute
       includes literally the above underscored language as contained in
       the Constitution.
       This department.has,heretoSore,ruled that for elections held during
       the month of January of any year, a person required by law to have
       paid a poll tax, must hold a receipt showing payment of the tax
       prior to February 1st oS.the preceding year. See Opinion No. O-36,
       attached hereto.
._.~   Answering your questlon~speclSlcally, you are advised that it
       would be necessary for a voter, not ,otherwlseexempt from the
       poll tax requirement,and participatingIn a local option
       election to be held in January, 1942, to have a poll tax receipt.
       evidencing payment of same prior to February 1, 191. Payment of
       the poll tax due prior to February,'l,1942 (currentlypayable)
       would not be sufficientunder the above quoted con'st5.tutional
       provision and cited statute.
                                      , Yours 'verytruly
                                     A'M'ORNEYG~RALOFTEXAS
                                     Si/BenjamltiWoodall
                                     BY
       APPROVED DECEMBER 4, 191             Benjamin Woodall
       a/ Grover Sellers                         Assistant
       FIRST ASSISTANT ATTORREY GENERAL'.".
       APPROVED Opinion Committee
       By BWB, .Chalrman
       BW:RS/cge